DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

August 18, 2022

FROM:

Daniel Tsai, Deputy Administrator and Director
Center for Medicaid and CHIP Services

SUBJECT:

Leveraging Medicaid, CHIP, and Other Federal Programs in the Delivery of
Behavioral Health Services for Children and Youth

The Center for Medicaid and CHIP Services (CMCS) is issuing this CMCS Informational
Bulletin (CIB) to remind State Medicaid Agencies of the federal requirements for the Early and
Periodic Screening, Diagnostic and Treatment (EPSDT) benefit. This CIB also provides State
Medicaid Agencies, agencies administering the Children’s Health Insurance Program (CHIP),
state behavioral health agencies, state developmental disability agencies, and other stakeholders
with relevant existing federal guidance and examples on ways that Medicaid and CHIP funding,
alone or in tandem with funding from other federal programs of the Department of Health and
Human Services (HHS), can be used in the provision of high-quality behavioral health 1 services
to children and youth. CMCS remains committed to providing information and technical
assistance on leveraging funding opportunities to optimize beneficiary access to needed
treatment.
Background
As the country continues to understand and grapple with the effects of the COVID-19 public
health emergency (PHE), timely access to needed behavioral health services has never been more
critical. Prior to the COVID-19 PHE, as many as one in six U.S. children between the ages of 6
and 17 had a mental health disorder. 2 Additional stressors related to the COVID-19 PHE, such
as disruption of familiar routines, in-school learning, connectedness and socialization, as well as
grief, loss, economic difficulties, and other impacts on families, have resulted in a surge of
behavioral health concerns in children and youth. The Centers for Disease Control and
Prevention (CDC) reports that from the beginning of the pandemic in March 2020 until October
2020, mental health-related emergency department visits increased 24 percent for children ages 5
to 11, and 31 percent for those ages 12 to 17 compared with pre-COVID-19 levels. 3
For purposes of this document, the term “behavioral health” means both mental health and substance use disorders.
Whitney, D.G., Peterson, M.D., JAMA Pediatrics. (2019). US National and State-Level Prevalence of Mental
Health Disorders and Disparities of Mental Health Care Use in Children.
3 Leeb, R. T., et al., Morbidity and Mortality Weekly Report, Vol. 69, No. 45, 2020.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.
1

2

Page 2 – CMCS Informational Bulletin

Additionally, suicide remains a leading cause of death among young people. Youth ages 10–24
years die by suicide at a rate of 10.5 per 100,000, and it is the second leading cause of death for
young people in this age group. In some minority groups, suicide among youth is particularly
high. Non-Hispanic American Indians/Alaska Natives die by suicide at a rate of 33 per 100,000.
Rates are also higher among youth who identify as lesbian, gay, or bisexual, with nearly a
quarter of these high school students reporting an attempted suicide in the prior 12 months. 4
Although the number of children and youth experiencing new or exacerbated behavioral health
conditions continues to rise, the rate of mental health services utilization for children and youth
under age 19 has continued to be lower than prior years’ levels since the onset of the COVID-19
PHE. 5 Between March 2020 and January 2022, this gap in the rate of services translated to
nearly 27.3 million fewer mental health services furnished for children and youth during the
COVID-19 PHE. 6 This decline in utilization of mental health services would have been much
higher if not for the exponential growth in the use of telehealth to continue service provision and
minimize gaps in service delivery. There have been more than 17 million mental health services
visits for children and youth delivered via telehealth since the onset of the COVID-19 PHE,
representing an increase of more than 7,500 percent compared to the pre-PHE period. However,
despite this growth in the utilization of telehealth, the gap between the need for and utilization of
behavioral health services persists.
This gap in effective behavioral health treatment for children and youth could have costly and
lifelong effects. Without treatment, children with behavioral health conditions face a range of
problems in adulthood, including increased risk of criminal justice involvement and instability in
employment and relationships. 7 Untreated behavioral health conditions in children can also have
an adverse effect on health in adulthood. For example, adverse childhood experiences (ACE),
which are potentially traumatic events that occur in childhood, are linked to a number of chronic
health problems in adulthood, including heart disease, cancer, diabetes, asthma, and kidney
disease, as well as mental illness, suicide and substance abuse. 8
This CIB is intended to help prevent the potentially lifelong consequences of unaddressed ACEs
and other behavioral health problems by providing information about EPSDT requirements and
other authorities available to states to deliver effective prevention and interventions through their
Medicaid and CHIP programs.

4
Centers for Disease Control and Prevention, National Center for Injury Prevention and Control. Web-based Injury
Statistics Query and Reporting System (WISQARS). Access at http://www.cdc.gov/injury/wisqars/.
5
COVID-19 Medicaid and CHIP Data Snapshot. Access at https://www.medicaid.gov/state-resourcecenter/downloads/covid-19-medicaid-data-snapshot-01312022.pdf.
6
COVID-19 Medicaid and CHIP Data Snapshot. Access at https://www.medicaid.gov/state-resourcecenter/downloads/covid-19-medicaid-data-snapshot-01312022.pdf
7
Neufeld SAS, Jones PB, Goodyer IM. Child and adolescent mental health services: longitudinal data sheds light on
current policy for psychological interventions in the community. J Public Ment Health. 2017;16(3):96-99. Access at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5868550/.
8 CDC Vitalsigns (2019). Adverse Childhood Experiences. Access at https://www.cdc.gov/vitalsigns/aces/pdf/vs1105-aces-H.pdf.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 3 – CMCS Informational Bulletin
This guidance is one of several steps CMS is taking to support access of children and youth to
Medicaid behavioral health services. Section 11004 of the Bipartisan Safer Communities Act
(P.L. 117-159) builds upon the efforts CMS has underway, and specifies several actions for the
Department of Health and Human Services (HHS) to take in support of this goal.
EPSDT
A hallmark of the Medicaid program is the mandatory EPSDT benefit described in section
1905(r) of the Social Security Act (the Act). 9 EPSDT requires the provision of screening, vision,
dental, hearing, and “such other necessary health care, diagnostic services, treatment, and other
measures described in section 1905(a) [of the Act] to correct or ameliorate defects and physical
and mental illness and conditions discovered by the screening services, whether or not such
services are covered under the [s]tate plan.” (emphasis added). 10 11 A service does not need to
"cure" a condition to be covered under EPSDT. Services that maintain or improve the child’s
current health condition are also required to be covered because of the “ameliorate” provision in
the statute.
CMS also notes that the obligation to provide all medically necessary care under EPSDT extends
to prevention, screening, assessment and treatment for mental health and substance use disorders
(SUDs). Behavioral health services are available under several benefit categories under section
1905(a) of the Act, such as physician and clinic services, federally qualified health center and
rural health clinic services, inpatient and outpatient hospital services, rehabilitative and
preventive services, and services of other licensed practitioners. These services must be
provided pursuant to EPSDT when necessary to treat an identified behavioral health condition.
While EPSDT is not a required benefit for separate CHIPs, many states have elected to provide
this benefit under their CHIP state plan. 12 States that have not elected to provide EPSDT have
several types of benefit packages to choose from, such as benchmark and Secretary-approved
coverage benefit packages, consistent with section 2103(a) of the Act. However, regardless of a
state’s benefit package, all separate CHIPs are required to provide a broad array of mental health
and SUD services per section 2103(c)(5) of the Act.
States are encouraged to leverage a comprehensive array of Medicaid providers, including
schools, in meeting EPSDT coverage obligations:
o Most beneficiaries under age 21 are entitled to EPSDT services, regardless of whether they
are enrolled in a managed care plan or receive services in a fee-for-service (FFS) delivery
system.
o Determinations of medical necessity are made by the state or, under delegated authority, by
the managed care plan and must be made on a case-by-case basis, considering the individual
All references to the Medicaid program are meant to encompass traditional Medicaid, as well as Medicaidexpansion CHIPs.
10
For example, private duty nursing services may not be covered under the state plan for adults but must be covered
when medically necessary for EPSDT-eligible children.
11
Section 1905(r)(5) of the Act
12
See footnote 9.
9

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 4 – CMCS Informational Bulletin

o

o
o
o
o
o

o
o

child's or adolescent’s particular needs and guided by information from the child’s health
providers.
Hard, fixed, or arbitrary limits on coverage for services (e.g., based on dollar amounts,
standard deviations from the norm, or lists of specific diagnoses) are not permitted; however,
states may set reasonable limits based on criteria such as medical necessity or appropriate
utilization control, see 42 C.F.R. § 440.230(d).
Medicaid-covered services must fit under an applicable state plan benefit category or waiver
or demonstration authority and must be furnished by a Medicaid-participating provider who
meets the provider qualification requirements associated with the particular benefit.
If a state pays for services of a particular provider type, that Medicaid provider type should
meet certification, registration, credentialing, education, training, and other state-specific
requirements consistent with the rules of the benefit category.
Providers of therapy services (physical therapy, occupational therapy, speech therapy,
audiology) must meet federal provider requirements in 42 C.F.R. § 440.110, regardless of the
section 1905(a) benefit category under which these services are covered.
CMS shares with states the same goal of ensuring that Medicaid services, including those
provided in the schools, are of high quality; states should establish qualifications of school
providers consistent with those of providers in the community.
States should work with State Education Agencies (SEAs) and Local Education Agencies
(LEAs) to determine specific federal and state requirements regarding provider qualifications
specific to participation in the Medicaid program, procedures for enrollment with the state
Medicaid agency, and the scope of practice laws for provider types furnishing school-based
services.
Medicaid-participating practitioners in school-based settings are also subject to the screening
requirements in section 1866(j)(2) of the Act and 42 C.F.R. §§ 455.400 – 455.470. See
section 1902(a)(77) and (kk) of the Act.
Claims for payment for Medicaid-covered items or services that were ordered or referred for
a beneficiary must include the National Provider Identifier (NPI) of the physician or other
professional who ordered or referred such items or services.

Other Medicaid and CHIP Coverage Authorities
States can also leverage other Medicaid and CHIP authorities to design a comprehensive array of
services and supports to meet the unique needs of children and youth with behavioral health
needs.
Health Services Initiatives - States also have the option under title XXI to develop state-designed
Health Services Initiatives (HSIs) to improve the health of low-income children and youth.
Several states have used HSIs for behavioral health initiatives, including to provide opioid
overdose reversal kits, train public school employees to administer opioid overdose reversal
drugs, and support consultation and collaboration between pediatric primary care and mental
health specialists. HSIs are permitted under section 2105(a)(1)(D)(ii) of the Act and are defined
in regulations at 42 CFR § 457.10. HSI expenditures (including administration of the HSI itself)
are subject to a cap that also applies to administrative expenses. Under section 2105(c)(2)(A) of
the Act, claims for HSIs and administrative expenses cannot exceed 10 percent of the total
amount of title XXI funds claimed by the state each quarter.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 5 – CMCS Informational Bulletin

Home and Community-Based Services - As states consider the unique needs of their children and
youth, they are encouraged to think strategically about how home- and community-based
services (HCBS) can complement or wrap around EPSDT-required behavioral health services.
Individuals with complex needs, such as those with co-occurring mental health conditions and
developmental or intellectual disabilities, are best served with a robust array of primary, acute,
preventive, behavioral health, and home and community-based services. States have considerable
flexibility in shaping their Medicaid-funded home and community-based services (HCBS)
programs, authorized at section 1915(c) of the Act for HCBS waivers, 1915(i) for HCBS state
plan services, and 1915(k) for Community First Choice state plan services. States determine the
services to cover, the qualifications of providers delivering the services, service planning, and the
coordination of HCBS with behavioral health services. HCBS such as respite care, supported
employment, non-medical transportation and habilitation could be provided to children and
youth with behavioral health needs to supplement the array of EPSDT-required services. Each
HCBS authority has criteria defining who is eligible for services. For example, both 1915(c)
waivers and 1915(k) state plan programs require individuals to meet an institutional level of care.
The 1915(i) state plan option does not require an institutional level of care determination. States
are encouraged to leverage the HCBS authorities to provide an array of services to as many
children and youth as possible.
Strategies and State Examples in the Provision of High-Quality Behavioral Health Services
for Children and Youth
State Medicaid Agencies and other stakeholders should consider the following list of strategies
for providing high-quality behavioral health services to children and youth. In addition to the
strategies outlined below, CMCS encourages states to increase behavioral health provider
reimbursement rates to ensure adequate access to high-quality behavioral health services. When
assessing reimbursement for behavioral health services, states must consider federal mental
health parity requirements, as applicable. For instance, as part of a state’s mental health parity
analysis, reimbursement rates should be assessed as a non-quantitative treatment limit to ensure
that policies and procedures related to reimbursement for behavioral health are comparable to
and applied no more stringently than in reimbursement for physical health services.
Additionally, section 1902(a)(30)(A) requires states to “assure that payments are consistent with
efficiency, economy, and quality of care and are sufficient to enlist enough providers so that care
and services are available under the plan at least to the extent that such care and services are
available to the general population in the geographic area.” While these requirements do not
directly apply to managed care programs, there are similar requirements for network adequacy
and access requirements for Medicaid managed care programs at 42 CFR §§ 438.68 and
438.206. States must ensure that all covered services are available and accessible to managed
care enrollees and that managed care plans 13 meet the state’s network adequacy standards.
Additionally, 42 CFR § 438.210 requires that managed care plan contracts specify the amount,
duration, and scope of each service that the managed care plan is required to cover and that those
13

Includes managed care organizations, prepaid inpatient health plans, and prepaid ambulatory health plans, as
defined at 42 CFR § 438.2.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 6 – CMCS Informational Bulletin
services must meet or exceed the amount, duration and scope of such services provided under
FFS.
1. Improve Prevention, Early Identification and Engagement in Treatment
Prevention and early identification of health conditions is a key component of EPSDT. Early
detection of mental health and substance use issues is crucial to the overall health of children and
youth, and may reduce or eliminate the effects of a condition if detected and treated early. 14 This
makes routine screenings, early identification, and engagement in treatment as early as possible
critical for children and youth. States are encouraged to implement the following strategies:
•

Avoid requiring a behavioral health diagnosis for the provision of EPSDT services. States
can determine that some services are medically necessary for children and youth without a
diagnosed behavioral health condition.
- State Spotlight: California covers non-specialty mental health services (NSMHS)
such as evaluations and individual, group, and family psychotherapy to individuals
with potential mental health disorders not yet diagnosed. NSMHS are provided
through Medi-Cal Managed Care Plans and the fee-for-service delivery system.
California also covers a range of specialty mental health services (SMHS), including
but not limited to targeted case management, crisis services, residential services, and
a variety of specialty outpatient mental health services. SMHS are provided through
county Mental Health Plans (MHPs). For children and youth, medically necessary
SMHS are available to beneficiaries with a condition placing them at high risk for a
mental health disorder due to experience of trauma evidenced by any of the
following: scoring in the high-risk range under a trauma screening tool approved by
the department, involvement in the child welfare system, juvenile justice involvement,
or experiencing homelessness. In addition, for children and youth, medically
necessary SMHS are available to beneficiaries who have a need for specialty mental
health services, regardless of presence of impairment, that are not included within the
mental health benefits that a Medi-Cal managed care plan is required to provide, and
a suspected mental health disorder that has not yet been diagnosed.

•

Increase access to behavioral health screenings by:
- Incorporating age-appropriate, evidence-based behavioral health and developmental
screenings into well-child examinations;
- Increasing access to screenings and treatments through schools; and
- Covering behavioral health screenings in primary care settings.
- State Spotlights:
 Arizona and Michigan have seen substantial increases in the number of
students who have received behavioral health services following state efforts
to expand behavioral health services in schools.
 Georgia promotes collaboration between community mental health providers
and schools to provide school-based services and supports to children and
youth.

14

https://www.medicaid.gov/federal-policy-guidance/downloads/CIB-03-27-2013.pdf

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 7 – CMCS Informational Bulletin


Colorado’s family-focused preventive primary care model identifies and
addresses early childhood mental health needs, including dyadic care where
the infant/young child and caregiver are treated holistically.

• Develop referral networks of mental health and substance use disorder providers, including

through improved connections and data-sharing capabilities linking non-specialty health care
providers and community organizations with mental health and substance use disorder
providers.

•

Utilize age-appropriate diagnostic criteria for young children, such as the Diagnostic
Classification of Mental Health and Developmental Disorders of Infancy and Early
Childhood (DC: 0-5). Age appropriate diagnostic criteria help practitioners more accurately
identify diagnosis in young children who do not have language skills or exhibit the same
symptoms as older children and adults. Effective assessment can help improve access to the
right type and intensity of care and can reduce behavioral problems and difficulties in school
and family life.
- State Spotlights: Georgia, Washington and Colorado all recognize or plan to

recognize the DC: 0-5.

2. Increase Access to Treatment Across the Continuum of Care
The goal of the EPSDT benefit is to ensure that individual children get the health care they need
in the right place when they need it. States have broad flexibility to accomplish this by designing
a robust benefit package across the continuum of care that meets the specific needs of children
and youth. 15 This includes coverage of intensive community-based services, crisis stabilization,
and intensive care coordination to meet the needs of high-risk children and youth. CMCS
encourages states and managed care plans to:

• Review existing policies to ensure coverage and reimbursement are available for services at

an intermediate level of care, such as intensive in-home services, partial hospitalization
services, and wrap around services, to correct or ameliorate identified behavioral health
conditions.
- State Spotlight: Massachusetts, via the state’s Children’s Behavioral Health
Initiative, provides a comprehensive continuum of home and community based

behavioral health services to children and youth with behavioral, emotional,
and mental health needs and their families, including intensive care
coordination, in-home behavioral health services, family support and training,
therapeutic mentoring and mobile crisis intervention services.

•

Implement or expand access to crisis stabilization services and utilize Medicaid
administrative claiming for implementation of crisis lines. States have broad discretion and

As indicated earlier, the EPSDT benefit requires coverage of all medically necessary services that are included
within the categories of mandatory and optional benefits listed in section 1905(a) of the Act, regardless of whether
such services are covered under the state plan.

15

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 8 – CMCS Informational Bulletin
are encouraged to require mobile crisis providers to receive training on the unique issues that
arise when working with children and youth, such as ways to engage with parents and/or
guardians who are on scene; special consent issues that arise with minors; and specific
information on the facilities and providers that are most equipped to work with a child or
youth in crisis. For qualifying community-based mobile crisis intervention services, states
may receive an increased federal medical assistance percentage (FMAP) of 85 percent for 12
quarters during the period of April 1, 2022 through March 31, 2027. 16
- State Spotlight: Oklahoma through its Youth Crisis Mobile Response initiative
provides rapid, community-based mobile crisis intervention services for children,
youth, and young adults up to the age of 25 who are experiencing behavioral health
or psychiatric crises. The state continually monitors the initiative and implements
changes as needed for the 988 hotline rollout.
•

Consider telehealth options to increase access to care, including in school settings. It is
important to note that states retain extensive flexibility in the utilization of telehealth within
Medicaid outside of the COVID-19 PHE; states are encouraged to consult with provider and
stakeholder communities in making longer-term decisions about the role of telehealth in
behavioral health service delivery.

•

Offer a broad array of recovery supports and services, such as supported employment and
education programs, supportive housing, and peer and recovery support navigators.

•

Provide enhanced care coordination services to children and youth with significant
behavioral health needs through implementation of health homes, including health homes for
medically complex kids.
- State Spotlight: New Jersey’s behavioral health home (BHH) provides fully
integrated enhanced care coordination and wraparound care planning for children
and adults with serious emotional disturbance (SED), including co-occurring
developmental disability and mental illness, co-occurring mental health and
substance use disorder, and developmental disability with symptomology of SED, and
their families. BHH providers are responsible for facilitating access to a full range of
treatment and support services.

•

Develop systems to track which behavioral health providers are accepting Medicaid
beneficiaries at different levels of care throughout the state, including outpatient, intensive
outpatient, HCBS, and inpatient, and ensure that patients with Medicaid have access to
information about where providers accepting Medicaid are located in their state and
community.

3. Expand Provider Capacity
States have broad flexibility to utilize a provider network with a range of different qualifications
that can best meet the disparate needs of children and youth. Licensed professionals, such as
16

https://www.medicaid.gov/federal-policy-guidance/downloads/sho21008.pdf

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 9 – CMCS Informational Bulletin
psychiatrists and other physicians, psychologists, social workers, and nurses can complement
peer support specialists with lived experience, case managers, and community health workers 17
to provide direct services and/or linkages to needed health care and community resources. It is
important to note that different Medicaid benefit categories may have limitations regarding the
scope of providers that can be authorized to deliver services; therefore, CMCS encourages states
to reach out to us for technical assistance to ensure appropriate benefit utilization for both service
provision and claiming purposes. CMCS encourages states and managed care plans to:
•

Recognize an array of providers who together can maximize beneficiary access to needed
behavioral health services, including school-based providers.

•

Implement the following actions to facilitate provider recruitment and retention efforts:
- Acuity-based rates where focused investments could be made to build capacity in
areas where the system currently lacks capacity (e.g., intensive inpatient psychiatric
capacity for individuals with acute psychosis).
- Payment increases for outpatient clinics and other non-acute settings that are able to
provide comprehensive behavioral health treatment, including:
 Integrated mental health and SUD treatment / co-occurring treatment,
 24/7 open access or urgent care for behavioral health,
 Evidenced-based treatment (including trauma-informed care),
 Care coordination, and
 Quality reporting.
- Eliminate or reduce use of prior authorization for behavioral health services to
enhance access and ensure any medical necessity criteria do not have the effect of
unnecessarily hindering access or creating administrative barriers that discourage
providers from serving Medicaid and CHIP enrollees; and
- Eliminate administrative barriers to providers enrolling in Medicaid and CHIP (e.g.,
unnecessarily burdensome credentialing criteria for enrolling and duplicative and
burdensome credentialing across managed care plans).
- State Spotlights:
 Nebraska has increased reimbursement rates for behavioral health services
by 15 percent on top of the an already scheduled 2 percent increase, for a
total year over year increase for SFY22 to SFY23 of 17 percent.
 Colorado has increased reimbursement rates for providers furnishing services
at an intermediate level of care.

•

Leverage additional funding such as the 10 percentage point increase to the FMAP for a
broad array of HCBS made available under section 9817 of the American Rescue Plan Act of
2021 (ARP; P.L. 117-2) to enhance community-based options for providing behavioral
health treatment to children and youth. The period of increased FMAP expired on March 31,
2022, but states may continue to spend state funds equivalent to the amount of federal funds

Opportunities for states to utilize community health workers as providers of Medicaid services was discussed on a
May 3, 2022, All-State Call; the presentation can be accessed here: https://www.medicaid.gov/resources-forstates/downloads/covid19allstatecall05032022.pdf
17

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 10 – CMCS Informational Bulletin
attributable to the increased FMAP until March 31, 2025. 18 States also may elect to use the
federal funds attributable to the additional 6.2 percentage point FMAP increase made
available under the Families First Coronavirus Response Act (FFCRA; P.L. 116-127) for
behavioral health stabilization and reform activities.
- State Spotlights: Alabama, Michigan, Rhode Island and Washington ARP spending
plans include investments to support and expand mental health services for children
and youth.
•

Support Project ECHO (Extension for Community Healthcare Outcomes) training to build
capacity to address children and youth behavioral health care needs by pediatricians, as well
as other health care providers and social services personnel, including emergency room
providers and community health workers.

4. Increase Integration of Behavioral Health and Primary Care
Increased integration of behavioral health and primary care can help ensure that individuals with
a behavioral health condition are identified earlier and connected with appropriate treatment
sooner. CMCS encourages states and managed care plans to adopt the following strategies:
•

Implement care delivery models such as patient-centered medical homes, integrated care
models, the primary care behavioral health model, the collaborative care model, and health
homes for individuals with chronic conditions, and health homes for children with medically
complex conditions.
- State Spotlight: Washington supports access to behavioral health treatment in
primary care settings via the collaborative care model.

•

Participate in the pediatric mental health care access program.

•

Support wider adoption of electronic health records by behavioral health providers.

•

Reimburse pediatricians and other primary care practitioners for behavioral health services,
even in advance of a formal behavioral health diagnosis, via:
- Utilization of non-specific codes;
- Reimbursement for treatment of more complex individuals (e.g., intensive care
management codes and longer office visits);
- Reimbursement of care coordination, including linkages of beneficiaries with needed
behavioral health specialists;
- Removal of prohibitions on same-day billing for behavioral health and primary care;
and
- Reimbursement parity for the same billing codes across primary care and behavioral
health clinicians.

Existing Guidance
18

https://www.medicaid.gov/federal-policy-guidance/downloads/smd22002.pdf

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 11 – CMCS Informational Bulletin
CMCS has issued multiple pieces of behavioral health-related guidance over time that remain on
www.Medicaid.gov as resources for state and stakeholder awareness, and links to some of these
guidance documents are listed below. In addition, federal HHS partners have also issued
important guidance on other program resources that could be leveraged in the delivery of
behavioral health services. While not an exhaustive list, the following resources could be useful
as states make decisions about behavioral health services available for children and youth:
SUD services for newborns
• Neonatal Abstinence Syndrome and prenatal substance use
https://www.medicaid.gov/federal-policy-guidance/downloads/cib090420.pdf
• Residential pediatric recovery centers for infants with neonatal abstinence syndrome
https://www.medicaid.gov/federal-policy-guidance/downloads/cib072619-1007.pdf
• Treatment and prevention of fetal alcohol spectrum disorders
https://aspe.hhs.gov/fasd-research-briefs
Behavioral health services provided in schools
• “Free care” guidance
https://www.medicaid.gov/federal-policy-guidance/downloads/smd-medicaid-paymentfor-services-provided-without-charge-free-care.pdf
• CMS/Substance Abuse and Mental Health Services Administration (SAMHSA) joint
guidance on addressing mental health and SUD in schools
https://www.medicaid.gov/federal-policy-guidance/downloads/cib20190701.pdf
• SAMHSA guidance on trauma-informed care services for educators
https://www.samhsa.gov/child-trauma/learning-materials-resources#educators
• SAMHSA guidance on mental health and SUD in schools
https://store.samhsa.gov/product/talk-they-hear-you-student-assistance-guide-schooladministrators/pep19-03-01-001
Medicaid benefit utilization for behavioral health services
• American Rescue Plan Act of 2021 authorization of community-based mobile crisis
intervention services
https://www.medicaid.gov/federal-policy-guidance/downloads/sho21008.pdf
• American Rescue Plan Act of 2021 increased funding for HCBS
https://www.medicaid.gov/federal-policy-guidance/downloads/smd21003.pdf
Behavioral health benefit design
• Prevention and identification of mental health conditions and SUD
https://www.medicaid.gov/sites/default/files/federal-policy-guidance/downloads/CIB-0327-2013.pdf
• Coverage and design opportunities for mental health and SUD treatment
https://www.medicaid.gov/federal-policy-guidance/downloads/CIB-12-03-12.pdf
• Early psychosis intervention services guidance
https://www.hhs.gov/guidance/sites/default/files/hhs-guidance-documents/cib-10-162015_26.pdf

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 12 – CMCS Informational Bulletin
•
•
•
•
•
•
•
•
•
•
•

CMS/SAMHSA joint guidance on services for children and adolescents with significant
mental health conditions
https://www.medicaid.gov/federal-policy-guidance/downloads/cib-05-07-2013.pdf
EPSDT coverage of services for children and adolescents with an autism spectrum
disorder
https://www.medicaid.gov/federal-policy-guidance/downloads/CIB-07-07-14.pdf
Coverage of peer supports
https://www.medicaid.gov/federal-policy-guidance/downloads/SMD081507A.pdf
Mandatory medication-assisted treatment benefit
https://www.medicaid.gov/federal-policy-guidance/downloads/sho20005.pdf
CMS and SAMHSA joint guidance on coverage of SUD services for youth
https://www.medicaid.gov/federal-policy-guidance/downloads/CIB-01-26-2015.pdf
Service delivery opportunities for individuals with SUD
https://www.medicaid.gov/federal-policy-guidance/downloads/CIB-10-29-14.pdf
HHS Office for Civil Rights (OCR) resources on civil rights and opioid use disorder
https://www.hhs.gov/sites/default/files/fact-sheet-nondiscrimination-and-opioid-use.pdf
Civil rights protections for individuals with an opioid use disorder (HHS OCR Video
Presentation): https://www.youtube.com/watch?v=7Me9cEjf8jo
Coordinating care provided by out-of-state providers for children with medically complex
conditions
https://www.medicaid.gov/federal-policy-guidance/downloads/cib102021.pdf
Maternal depression screening and treatment
https://www.medicaid.gov/federal-policy-guidance/downloads/cib051116.pdf
EPSDT general information, including Strategy Guides to support states in effectuating
required Medicaid coverage
https://www.medicaid.gov/medicaid/benefits/early-and-periodic-screening-diagnosticand-treatment/index.html

Utilization of telehealth in service delivery
• State Medicaid and CHIP Telehealth Toolkit
https://www.medicaid.gov/medicaid/benefits/downloads/medicaid-chip-telehealthtoolkit.pdf
• State Medicaid and CHIP Telehealth Toolkit: COVID-19 Supplement
https://www.medicaid.gov/medicaid/benefits/downloads/medicaid-chip-telehealthtoolkit-supplement1.pdf
• Utilization of telehealth in SUD services
https://www.medicaid.gov/sites/default/files/Federal-PolicyGuidance/Downloads/cib040220.pdf
• Telehealth and remote patient monitoring for pediatric populations in Medicaid
https://www.medicaid.gov/medicaid/benefits/downloads/rtc-reducing-barriers-may2020.pdf
CHIP guidance
• Access to mental health and SUD services for children and pregnant women in CHIP
https://www.medicaid.gov/federal-policy-guidance/downloads/sho20001.pdf
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 13 – CMCS Informational Bulletin
•

FAQ: Health Services Initiatives
https://www.medicaid.gov/federal-policy-guidance/downloads/faq11217.pdf

Joint HHS/Department of Education guidance
• Letter issued March 24, 2022
March 24, 2022 -- Joint Letter with Secretary Xavier Becerra of HHS to Governors
regarding School Based Health Services
• Letter issued July 29, 2022
July 29, 2022 -- Joint Letter with Secretary Xavier Becerra of HHS regarding Federal
Resources for Student Mental Health
Conclusion
CMCS and HHS remain committed partners in providing tools and resources to states, managed
care plans and other stakeholders in the provision of needed behavioral health services to our
nation’s children and youth. All available Medicaid and CHIP funding streams, including
enhanced funding opportunities made available through ARP and FFCRA, described above,
should be leveraged to implement behavioral health system reforms. States should reach out to
their CMCS state contacts for any needed technical assistance.
For additional information, please contact Melissa Harris, Deputy Director, Disabled and Elderly
Health Programs Group, at melissa.harris@cms.hhs.gov.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

